EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the title
	The title has been amended as follows:
System and Method for Providing Recommendations Based on Travel Path and Activity Data

Authorization for the following examiner’s amendment was given in an interview with Russell E. Fowler II (Reg. No. 43,615) on March 11, 2021.

In the claims
Claims 9 and 21 are amended as follows:

9. (Currently amended) An activity tracking system comprising:
a GPS-enabled geo-position device configured to:
obtain activity data relating to a user, the activity data including GPS data;
determine one or more routine travel paths of the user based at least in part on the activity data, wherein the one or more routine travel paths are defined by a plurality and edges of a street network which the user repeatedly traversed between a first location and a second location during different travel events occurring within a same period of time over a number of days;
determine an anticipated future travel path for the user based on a current time and current geo-position of the user in relation to the determined one or more routine travel paths, the anticipated future travel path the same as at least one of the one or more routine travel paths of the user; and 
identify one or more recommended items or venues based at least in part on the determined anticipated future travel path of the user, said item for sale or venue being within a threshold distance of the edges defined along an entirety of the anticipated future travel path; and 
a display device in communication with the geo-position device and comprising at least a display screen configured to display the identified one or more recommended items or venues to the user at the current time.

21. (Currently amended) A method of making recommendations for a user of an activity tracking system, the method comprising:
associating goal data with the user;
receiving activity data for the user over a period of days from a GPS-enabled smartphone associated with the user, the activity data including GPS data collected by the GPS-enabled smartphone;
determine, using the GPS-enabled smartphone, a plurality of routine travel paths for the user based on the activity data from the GPS-enabled smartphone, at least one of the routine travel paths defined by a plurality of nodes and edges of a street network which the user repeatedly traversed between a first location and a second location over a number of days during different travel events, and wherein the routine travel path is associated with a period of time during a week;
detecting, with the GPS-enabled smartphone, a current location of the user and selecting said at least one routine travel path based on the current location of the user being the first location or the second location and a current time being within the period of time;
identifying a plurality of vendors located within a threshold distance of the edges along an entirety of said at least one routine travel path between the first location and the second location;
determining a recommendation for the user for display on the GPS-enabled smartphone, the recommendation based at least in part on an anticipated future travel path for the user that is the same as said at least one routine travel path for the user, the goal data associated with the user, and at least one of the identified vendors;
displaying the recommendation on a display of the GPS-enabled smartphone, the recommendation including said at least one of the identified vendors;
receiving an order to purchase an item from said at least one of the identified vendors via the GPS-enabled smartphone; and
transmitting said order via the GPS-enabled smartphone.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment and remarks filed January 25, 2021, are responsive to the office action mailed September 25, 2020.  Claims 1, 3-4, 6-11, and 21-28, had been previously pending and claims 1, 9, and 21, were amended.  Paragraph 0109 of the filed specification corresponding with paragraph 0107 of the published application, Pub. No. US 2017 /0323368 A1, was also amended.  This amendment added no new matter.  Claims 1, 3-4, 6-11, and 21-28, are therefore currently pending and are allowable. Examiner notes that the final paragraph in applicant’s “Status of the Application” section has been erroneously carried over from the previous response and is therefore not accurate.
Pertaining to objection to the specification in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment to specification ¶0109 has resolved this objection and the objection is withdrawn.
Pertaining to rejection under 35 USC § 112 in the previous office action
Claims 1, 3-4, 6-11, and 28, were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendment of specification ¶0109 and claims 1 and 9 has overcome this ground of rejection.
Pertaining to rejection under 35 USC § 101 in the previous office action
Claims 21-27 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  The above examiner’s amendment of claim 21 has overcome this ground of rejection.
The additional elements in these claims are a global positioning system (GPS) enabled smartphone that is used to determine a plurality of routine travel paths for the user based on activity data from the GPS-enabled smartphone, at least one of the routine travel paths defined by a plurality of nodes and edges of a street network which the user repeatedly traversed between a first location and a second location over a number of days during different travel events, and wherein the routine travel path is associated with a period of time during a week, and detecting with the GPS-enabled smartphone a current location of the user and selecting said at least one routine travel path based on the current location of the user being the first location or the second location and a current time being within the period of time.  Almost all steps and functions performed in the method are performed by or at least require the use of this device, and the totality of the claimed steps are not well-understood, routine, and conventional, activities when performed by or requiring the use of a single GPS enabled device.  This additional element is therefore considered a particular device.  The judicial exception is applied with or by use of a particular machine and this additional element integrates the judicial exception into a practical application.  See MPEP 2106.05.
Response to Arguments
Pertaining to objection to the specification in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Applicant’s remarks indicate that specification ¶0039 has been amended.  This is not correct.  Specification ¶0039 has not been amended.  As indicated above the amendment to specification ¶0109 has resolved this objection and the objection is withdrawn.
Pertaining to rejection under 35 USC § 112 in the previous office action
Claims 1, 3-4, 6-11, and 28, were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The amendments to specification ¶0109 and claims 1 and 9 has overcome this ground of rejection.  Applicant’s argument pertaining to “generating activity data” is moot because the claim no longer recites “generating activity data.”

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely relevant prior art not previously cited are patent references Nemer (US Patent No. 8,200,551 B1) and Matsumoto et al. (Pub. No. US 2020/0327179 A1), and non-patent literature reference Andrew (cited as item U on attached form PTO-892).
Nemer teaches automatically searching for items on a customer’s commute path or location.  Nemer does not describe determining the same travel path and does not recommend items or venue based on a selected routine travel path that is an anticipated future travel path.  The path and items of Nemer are given by user, with only the potential for tangential GPS involvement, rather than using the GPS to determine the presently claimed selected routine travel path “repeatedly traversed between a first location and a second location over a number of days during different travel events, and wherein the routine travel path is associated with a period of time during a week,” and Nemer does not describe defining the routine travel path “by a plurality of nodes and edges of a street network.”  Nemer therefore does not anticipate nor does it fairly and reasonably render obvious the present method steps either alone or in combination with any other known references.
Matsumoto teaches using behavior history to find search results to provide a user information based on a destination provided by user or predicted based on previous travels rather than a selected routine travel path “repeatedly traversed between a first location and a second location over a number of days during different travel events, and wherein the routine travel path is associated with a period of time during a week,” and does not describe defining the routine travel path “by a plurality of nodes and edges of a street network.”  Matsumoto therefore does not anticipate nor does it fairly and reasonably render obvious the present method steps either alone or in combination with any other known references.
Andrew teaches using location related information to derive additional information that adds value to health and wellness logs such as food and physical activity information.  Information includes location in terms of places and travels, information derived from location such as roles and transitions, and routines identified from places and place transitions, but Andrew does not disclose a selected routine travel path “repeatedly traversed between a first location and a second location over a number of days during different travel events, and wherein the routine travel path is associated with a period of time during a week,” and does not describe defining the routine travel path “by a plurality of nodes and edges of a street network.”  Extrapolating from the disclosure of Andrew further to form a basis for determining purchase recommendations within a distance of route edges would not be reasonably considered obvious.  Andrew therefore does not anticipate nor does it fairly and reasonably render obvious the present method steps either alone or in combination with any other known references.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the features noted above and in applicant’s previously recognized responsive remarks.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        March 12, 2021